                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

    RORY HOGENSON, #1941095                           §
                                                      §
    VS.                                               §           CIVIL ACTION NO. 4:18cv496
                                                      §
    AMBER VAN DEN RAADT, ET AL.                       §

                                        ORDER OF DISMISSAL

           The above-styled and numbered civil action was heretofore referred to United States Magistrate

    Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge (Dkt.

    #18), which contains proposed findings of fact and recommendations for the disposition of such action,

    has been presented for consideration, and no objections thereto having been timely filed, the Court is

    of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts same
.
    as the findings and conclusions of the Court.

           Accordingly, it is ORDERED that the lawsuit is DISMISSED with prejudice pursuant to 28

    U.S.C. § 1915A(b)(1). All motions not previously ruled on are hereby DENIED.

          SIGNED this 22nd day of April, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
